Citation Nr: 0307324	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  91-36 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
residuals of stress fracture of the right fibula.

2.  Entitlement to a rating higher than 20 percent for 
residuals of stress fracture of the left fibula.

3.  Entitlement to an effective date prior to August 10, 
1992, for the above increased ratings for residuals of stress 
fractures to the right and left fibulas.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to May 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1993 RO decision which increased the rating for 
residuals of fracture of the right fibula (right ankle 
disorder), from 0 to 10 percent, effective August 10, 1992, 
and which increased the rating for residuals of fracture of 
the left fibula (left ankle disorder), from 0 to 10 percent, 
effective August 10, 1992.  The veteran then appealed for 
higher ratings for his bilateral ankle disorders, and sought 
an earlier effective date for the increased ratings.  

In a February 1997 decision, the Board denied these claims.  
The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 1999 
decision, the Court vacated and remanded these issues.  In 
December 1999, the Board remanded these issues to the RO for 
additional evidentiary development, which has since been 
completed.  In an August 2001 decision, the RO increased the 
right ankle disability rating to 20 percent, effective August 
10, 1992, and it increased the left ankle disability rating 
to 20 percent, effective August 10, 1992.  The veteran 
continues to appeal for increased ratings for the right and 
left ankle disorders, and for an earlier effective date for 
the increased ratings for such conditions.

In January 2003, the RO issued a statement of the case on 
other issues of service connection for fibromyalgia, an 
earlier effective date for service connection for a low back 
disorder, and an earlier effective date for a total 
disability rating based on individual unemployability.  To 
date the veteran has not completed an appeal of such issues 
by filing a substantive appeal, and thus such issues are not 
currently before the Board. 


FINDINGS OF FACT

1.  Residuals of stress fracture of the right fibula produce 
no more than moderate overall ankle disability and no more 
than marked limitation of ankle motion.

2.  Residuals of stress fracture of the left fibula produce 
no more than moderate overall ankle disability and no more 
than marked limitation of ankle motion.

3.  On August 10, 1992, the RO received the veteran's claim 
for increased (compensable) ratings for right and left ankle 
disabilities.  The RO thereafter increased the ratings to 20 
percent for the right ankle disability, and 20 percent for 
the left ankle disability, effective August 10, 1992.  The 
right and left ankle conditions did not increase in severity 
on any date within the year preceding the August 10, 1992 
claim. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of stress fracture of the right fibula have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5262, 5271 (2002).

2.  The criteria for a rating in excess of 20 percent for 
residuals of stress fracture of the left fibula have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5262, 5271 (2002).

3.  The criteria for an effective date earlier than August 
10, 1992, for increased ratings for residuals of stress 
fractures to the right and left fibulas, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
December 1968 to May 1969.  His service medical records, in 
pertinent part, show that he sustained bilateral stress 
fractures to the distal fibulas. 

In December 1970, the veteran claimed service connection for 
residuals of stress fractures of the ankles.

A March 1971 VA examination noted the veteran's history of 
stress fractures of the ankles; clinical and X-ray findings 
of the ankles were normal; and the doctor noted that stress 
fractures characteristically healed without treatment or 
residual bone changes.

An August 1971 Report of Occupational Injury or Disease 
indicates the veteran sustained a lower back injury while 
working for a tire company, and filed a workman's 
compensation claim for the injury.  

In September 1971, the veteran submitted an August 1971 
letter from J. Owen, M.D.  Dr. Owen stated that he had 
examined the veteran that month related to a workman's 
compensation claim for a back injury.  He reported that, 
besides the recent injury, the veteran gave a history of back 
injury before and during service, and stress fractures of 
both ankles in service.  He reported that the veteran had an 
obvious limp during ambulation which he did not have prior to 
the fractures.  He stated that it was his professional 
opinion that in all probability the two injuries sustained 
while in service affected the (apparent) congenital 
spondylolisthesis, and that the ambulation problem was 
definitely caused by the ankle fracture sustained in service. 

In November 1971, a VA doctor reviewed X-ray films provided 
by the veteran.  These were interpreted as showing well-
healed fractures of the fibulae with no residual deformity, 
and spondylolysis at the lumbosacral junction with very 
minimal spondylolisthesis and no narrowing of the lumbosacral 
spine.

A February 1972 VA examination shows the veteran was 
diagnosed as having congenital spondylolisthesis with 
moderate symptoms, and fatigue fractures of the distal 
fibulas by history.  

In May 1972, the RO granted service connection for residuals 
of stress fractures of the right and left fibulas, and 
assigned a noncompensable rating for each, effective with 
service discharge in May 1969.
 
In February 1974, the veteran underwent a VA orthopedic 
examination for the ankle disabilities.  The report concluded 
with diagnoses of bilateral foot strain and a history of 
bilateral stress fractures of the right and left fibulas.  
The examiner noted that the foot strain was not related to 
the service-connected residuals of the stress fractures or 
any incident of service.

In May 1974, the RO granted a 10 percent rating for service-
connected residuals of stress fractures of the right and left 
fibulas.  Each ankle was rated zero percent, but a single 10 
percent rating was assigned under 38 C.F.R. § 3.324.

Later in May 1974, the veteran underwent a VA orthopedic 
examination.  The report noted, in part, a diagnosis of 
history of bilateral fibula fractures, distal portion shaft, 
without observable objective residuals; and bilateral foot 
strain. 

In August 1974, the RO granted an increased rating for the 
service-connected right and left ankles disorders to 10 
percent each, for a combined disability rating of 20 percent.  

Letters dated in 1975 and 1976, from a private podiatrist, 
refer to treatment for foot symptoms since 1974.  In January 
1977, the veteran underwent a VA orthopedic examination.  He 
said he had increased pain in the ankles and feet, and said 
it radiated up into the legs and back.  Physical examination 
revealed no objective abnormality of the ankles or legs.  The 
diagnoses included a history of bilateral stress fractures of 
the fibulas, without any objective abnormality found; and 
symptomatic bilateral foot strain.

Following a VA orthopedic examination in December 1981, 
diagnoses, included a history of stress fracture of the right 
and left fibulae with no evidence of residual problems. 

In a January 1982 decision, the RO reduced the rating for 
service-connected residuals of bilateral stress fractures of 
the fibulas from 10 percent each to zero percent each, 
effective May 1, 1982.

In June 1987, the veteran underwent a VA orthopedic 
examination.  He stated that he returned to work at a tire 
store immediately after service, and continued working there 
until he re-injured his back on the job in 1973.  X-rays of 
the ankles and feet revealed no significant findings.  The 
diagnoses included subjective foot and ankle complaints with 
a past history of "stress fracture" with normal examination 
and normal X-rays findings.

On August 10, 1992, the veteran's claim for increased ratings 
for his service-connected right and left ankles disabilities 
was received by the RO.

In September 1992, the veteran underwent a VA orthopedic 
examination.  He gave a history of ankle and back problems.  
He reported pain in both ankle joint, that both ankles 
sprained easily, and said his last sprain was 2 weeks ago.  
He related that he had intermittent foot drop on the right, 
and this caused the fractures in the last several years.  
Physical examination showed toe and heel walking strengths 
were good.  The veteran was able to walk on the medial and 
lateral borders of both feet, and was able to flex forward 
and reach the proximal tibia.  Range of motion of the ankles 
and feet were equal bilaterally with 10 degrees dorsiflexion, 
45 degrees plantar flexion, 30 degrees inversion, and 15 
degrees eversion.  The examiner reported there was some ankle 
pain with these movements, both ankles were tender medially 
at the distal 5-centimeter level of the tibia, and the 
lateral ankle areas were nontender except for some 
ligamentous tenderness.  Lateral ankle ligaments were 
somewhat decreased on palpation bilaterally; the fibular 
areas had normal palpation and no tenderness.  X-rays of both 
ankles revealed the height of the lateral aspect of the 
ankles was slightly wider than the medial aspect, and there 
was a possibility of some ligamentous laxity.  The diagnosis 
was healed stress fractures of the right and left fibulas, 
normal fibular areas on examination, and chronic synovitis 
secondary to easy spraining secondary to ligamentous laxity.  

In March 1993, the RO granted increased ratings of 10 percent 
for the right ankle disability, and 10 percent for the left 
ankle disability, effective August 10, 1992.

In August 1993, the RO received a letter from N. Hampson, a 
private orthotist and prosthetist.  He indicated that the 
veteran was evaluated at his office for biomechanical arch 
supports to address bilateral plantar fasciitis, and 
complained of increased knee, hip, and low back pain.  Mr. 
Hampson said the veteran had a significant varus deformity of 
both feet secondary to traumatic fracture of both fibulas.  
He said it was his experience in dealing with similar 
patients that the biomechanical malalignment is propagated up 
the anatomical chain affecting proximal joints, including the 
lower back.  

In August 1993, the RO received VA medical records dated in 
that month interpreting X-rays of the ankles.  It was 
reported that there were osteoarthritis-type changes in the 
ankle joints with osteophytic formation, and it was noted 
that the veteran had ankle and heel pain.  The clinician 
commented that these findings revealed some osteoarthritic 
changes which might have some correlation with old fibular 
fractures, but that back pain might have a bigger role in 
plantar calcaneal pain.

In September 1993, the RO received a private orthopedic 
evaluation conducted in August 1992.  The report of this 
evaluation indicates the veteran complained of ankle and foot 
pain, and the examiner noted that the veteran said he did not 
feel this was related to his low back.  Following physical 
examination, the diagnosis was L5-S1 spondylolisthesis and 
failed lumbar fusion syndrome.  

In September 1993, the veteran underwent a VA orthopedic 
examination.  The veteran reported chronic pain in both ankle 
joints, and that the ankles sprained easily.  Objective 
findings were that the veteran limped with both legs, 
complaining of pain at multiple levels in both lower 
extremities, and had a rather severe reaction to palpation of 
tender areas.  Toe and heel walking strength were good, and 
the veteran could walk on the medial and lateral borders of 
both feet.  Reflexes of the knees and ankles were normal.  
Regarding the ankles, range of motion was normal with 10 
degrees of dorsiflexion, 45 degrees plantar flexion, 30 
degrees inversion, and 20 degrees eversion.  Both ankles had 
moderate generalized tenderness, the lateral ankle ligaments 
were somewhat deficient on palpation bilaterally, and there 
was no redness or swelling of the ankles.  Prior X-ray 
reports were reviewed.  The assessment as to the ankles was 
well-healed stress fractures of the lower legs without much 
pain in either lower leg, some symptoms of numbness related 
to the diagnosed low back condition; chronic synovitis of 
both ankles secondary to easy spraining secondary to 
ligamentous laxity; and muscular strain of the feet and 
arthritis of the right big toe.  The examiner noted that 
various orthopedic symptoms were probably severely increased 
by chronic tension and/or depression, and recommended a 
psychiatric consultation should more information be needed.  

In December 1993, the veteran testified at an RO hearing.  He 
described current foot pain, said he wore orthotics because 
of it, and said the pain went up to his knees and hips.  The 
veteran said the severity of his service-connected ankle 
disability remained the same since service.  The veteran 
indicated he had X-rays taken at a VA medical center as a 
walk-in patient after the September 1993 VA examination; he 
stated he had no radiology report.  

Submitted at the hearing was an article on foot problems, and 
highlighted parts of the article are to the effect that foot 
problems can affect other areas including the ankles, knees, 
hips, and low back.

In June 1995, the veteran underwent a VA orthopedic 
examination.  He gave a history of multiple symptoms 
involving the back, hips, knees, lower legs, ankles, and feet 
one year after service, and said he was not totally well in 
any of these areas in the 3 months since service.  Current 
complaints included chronic pain and numbness of both ankles 
with easy ankle spraining (the veteran said the last ankle 
sprain was about 4 months ago).  Examination of the ankles 
revealed normal reflexes and range of motion with 
dorsiflexion and plantar flexion of 45 degrees, 30 degrees 
inversion, and 20 degrees eversion.  The examiner reported 
there was some pain with these movements, and there was some 
generalized tenderness in both ankle joint areas but no 
redness or swelling.  Lateral ankle ligaments were somewhat 
deficient on palpation of both ankles.  The veteran declined 
the taking of X-rays.  Regarding the service-connected 
residuals of the stress fractures, the diagnoses were well-
healed fractures, bothersome scarring around the fracture 
areas with muscular strain, and chronic synovitis secondary 
to easy spraining secondary to ligamentous laxity.  

In October 1995, the veteran underwent a VA orthopedic 
examination.  Regarding the ankles, the veteran said he had 
daily ankle pain which was reduced with arch supports.  He 
said he had occasional ankle swelling and increasing 
stiffness in bad weather; said his ankles tended to evert 
easily; said he had pain in his feet along the arches; and, 
denied any heel or metatarsal pain.  Physical examination 
revealed the veteran could stand on his heels and toes.  The 
ankles had slight synovial thickening in the lateral 
malleolar areas bilaterally, the right slightly greater than 
the left.  There was very slight crepitation noted on range 
of motion, which was 10 degrees dorsiflexion to 40 degrees 
plantar flexion.  There was no eversion or inversion laxity 
noted in either ankle.  Muscle masses in the lower 
extremities were measured and found to be equal.  There was 
tenderness along the arches of both feet without any evidence 
of erythema, and no heel or metatarsal tenderness.  X-rays of 
the feet and ankles showed some osteoarthritis.  The report 
concluded in part with a diagnosis of synovitis of both 
ankles and plantar fasciitis of both feet.  The examiner 
noted that the ankle pain was synovial in nature, and that 
the plantar fascial pain was not related to the back 
problems.

In July 1996, the veteran testified at an RO hearing.  He 
testified that his ankles hurt constantly, swelled with too 
much use, prevented him from walking distances, and caused a 
burning sensation that radiated from the ankles up to the 
knees and legs.  

VA medical treatment reports from 1996 to 2002 reveal 
treatment for a variety of conditions, including chronic low 
back pain, right shoulder bursitis and tendonitis, 
fibromyalgia, hyperlipidemia, and depression.  A treatment 
report, dated in November 1996, noted that the veteran had a 
very wide gait.  When asked to walk with his feet close 
together, he could do that.  The ankles were intact with a 
negative anterior drawer and negative taler tilt, 
bilaterally.  The report noted an impression of bilateral pes 
planus with a rather wide-based gait.  The veteran was 
provided semi-rigid bilateral shoe inserts with a good heel 
counter and arch support.  A December 1996 treatment report 
noted the veteran's complaints of a left foot drop with 
increased distances or fatigue.  The report noted that this 
was not observed on examination.  A physical examination, 
performed in June 1997, noted a full range of motion in the 
ankles and subtaler joints.

In April 2000, a VA examination was conducted.  The veteran 
complained of bilateral ankle pain.  He also reported that 
his ankles sprain easily.  Physical examination revealed some 
limping with both lower extremities which the veteran 
attributed to back and lower extremity symptoms.  He was able 
to rise on the toes and heels, and could stand on the medial 
and lateral borders of both feet.  Some ankle pain was 
reported bilaterally with these activities.  Range of motion 
testing of the ankles revealed dorisflexion to 10 degrees, 
plantar flexion to 40 degrees, inversion to 20 degrees and 
eversion to 15 degrees, bilaterally.  There was moderate pain 
with these movements.  Both ankles had a generalized 
tenderness, somewhat worse medially, and somewhat worse on 
the left.  There was some synovial swelling which is visible 
at both ankles, worse on the left.  Lateral ankle ligaments 
were somewhat deficient on palpation at both ankles.  The 
impression was continued instability in both ankles diagnosed 
as moderately easy spraining secondary to mild ligament 
laxity.  The VA examiner commented the range of motion in the 
veteran's ankles would decrease 20 degrees during a flare-up 
of the veteran's symptoms.  The VA examiner further indicated 
that the veteran's ankle condition was somewhat worsened by 
chronic tension and/or depression and fibromyalgia.  The 
examiner opined that 80 percent of the chronic ankle joint 
pain represents the basic problems in the ankle and 20 
percent represents some worsening of the pain by 
fibromyalgia, tension, and depression.

In January 2001, the veteran underwent a bunionectomy of the 
right foot.  

In July 2001, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  

In an August 2001 decision, the RO increased the right ankle 
disability rating to 20 percent, effective August 10, 1992, 
and it increased the left ankle disability rating to 20 
percent, effective August 10, 1992.

In December 2001, a VA examination for the spine was 
conducted.  The veteran reported, in part, complaints of pain 
in his ankles, and that they tend to sprain easily.  Physical 
examination revealed some limping in the right leg which the 
veteran attributed to pain at the low back, right hip and 
right knee.  He was able to rise on the toes and heels, with 
complaints of some feelings of discomfort.  He was also able 
to stand on medial and lateral borders of each foot.  
Reflexes at the ankles were normal.  

In January 2003, a VA examination for fibromyalgia was 
conducted.  The report noted that no muscle weakness was 
found.  It also noted an assessment that the veteran had low-
grade fibromyalgia.  

II.  Analysis

Through correspondence, rating decisions, the statement of 
the case, supplemental statements of the case, and the 
Board's prior decision and remand, the veteran has been 
notified with regard to the evidence necessary to 
substantiate his claims, and of his and the VA's respective 
duties to obtain evidence.  Pertinent identified medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   

Increased Ratings for Right and Left Ankle Disabilities

The veteran is seeking an increase in a 20 percent rating for 
residuals of stress fracture of the right fibula (right ankle 
disability), and an increase in a 20 percent rating for 
residuals of stress fracture of the left fibula (left ankle 
disability).  

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A 10 percent rating is warranted for malunion of the tibia 
and fibula with slight knee or ankle disability.  A 20 
percent rating is warranted when the malunion is with 
moderate knee or ankle disability.  A 30 percent rating is 
warranted when the malunion is with marked knee or ankle 
disability.  A 40 percent rating is warranted for nonunion of 
the tibia and fibula, with loose motion, requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Arthritis is rated based on limitation of motion of the 
affected joint.  38 C.F.R. § 4.71a, Codes 5003 and 5010.

Full range of motion of the ankle is measured from 0 degrees 
to 20 degrees dorsiflexion, and 0 degrees to 45 degrees in 
plantar flexion.  38 C.F.R. § 4.71,   Plate II.

Moderate limitation of motion of the ankle is assigned a 10 
percent disability rating.  Marked limitation of motion of 
the ankle warrants a 20 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

Ankylosis of the ankle in plantar flexion of less than 30 
degrees is rated 20 percent.  Ankylosis of the ankle in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees, warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

On the April 2000 VA examination, the veteran's ankles 
exhibited a range of motion of dorsiflexion to 10 degrees, 
plantar flexion to 40 degrees, inversion to 20 degrees, and 
eversion to 15 degrees.  He was able to rise on his toes and 
heels, and could stand on the medial and lateral borders of 
both feet.  There was moderate pain with these movements, and 
both ankles had a generalized tenderness, somewhat worse 
medially, and somewhat worse on the left.  There was some 
synovial swelling which is visible at both ankles, worse on 
the left.  Lateral ankle ligaments were somewhat deficient on 
palpation at both ankles.  The impression was continued 
instability in both ankles diagnosed as moderately easy 
spraining secondary to mild ligament laxity.  The VA examiner 
commented the range of motion in the veteran's ankles would 
decrease 20 degrees during a flare-up of symptoms.  Earlier 
examinations during the appeal period include findings which 
are no worse.

The evidence shows that each ankle has no more than moderate 
limitation of motion.  Even assuming marked limitation of 
motion of each ankle due to pain on use of during flare-ups, 
such supports no more than a 20 percent rating for the right 
ankle disability, and a 20 percent rating for the left ankle 
disability, under Code 5271.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; Spencer v. West, 13 Vet.App. 376 (2000); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Neither ankle is ankylosed 
(i.e., fixed in one position), let alone to the degree 
required for a higher rating under Code 5270.  While there is 
arthritis of the ankles, malunion of the fibulas is not 
evident.  Even assuming that there is malunion of the fibulas 
from old stress fractures, it is not shown that there is more 
than moderate overall impairment of the ankles (due to 
instability, limitation of motion, etc.), and thus higher 
ratings under Code 5262 are not warranted.  

The preponderance of the evidence is against the claims for 
increased ratings for the right and left ankle disabilities.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.CA. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

 Earlier Effective Date for Increased Ratings 
for Right and Left Ankle Disabilities.

The RO increased the rating for the right ankle disability 
from 0 to 20 percent effective from August 10, 1992, and it 
increased the rating for the left ankle disability from 0 to 
20 percent effective from August 10, 1992.  The veteran seeks 
an earlier effective date for the increased ratings.

The file contains a clear request for increased ratings for 
the right and left ankle conditions, and such was received by 
the RO on August 10, 1992.  In the Court decision in the 
present case, it was noted that the veteran argued that there 
was an earlier informal increased rating claim, and he 
referenced earlier medical records concerning foot symptoms.  
These medical records do not specifically involve residuals 
of fractures of the right and left fibulas.  A claim for VA 
benefits, whether formal or informal, must be in writing and 
must identify the benefit sought.  38 U.S.C.A. § 5101; 
38 C.F.R. §§ 3.151, 3.155, 3.157.  Reviewing the file, the 
Board can find no pertinent formal or informal claim for an 
increased rating for the right and left ankle conditions, 
prior to the claim received by the RO on August 10, 1992.  
Thus the effective date for the subsequent award of an 
increased rating must be determined in relation to the August 
10, 1992 claim.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet.App. 511 (1997); Harper v. 
Brown, 10 Vet.App. 125 (1997).

There is no medical evidence that the veteran's right and 
left ankle disabilites increased during the year preceding 
his August 10, 1992 claim for increase.  The veteran does not 
contend otherwise; he asserts that the condition remained 
unchanged for years since service.  Old rating actions which 
assigned different ratings for the right and left ankle 
disorders, including the prior noncompensable ratings, were 
not appealed and became final.  38 U.S.C.A. § 7105.  The 
effective date for subsequent increased ratings is determined 
in relation to a new claim, which in this case was filed on 
August 10, 1992.  There is no evidence of medical treatment 
for the disabilities within the year preceding the claim, and 
it is not factually ascertainable that they increased in 
severity on some date within the year preceding the claim.  
Therefore, the effective date for the increased ratings from 
0 percent to 20 percent for each ankle disability may be no 
earlier than the date of VA receipt of the claim, August 10, 
1992, being the date assigned by the RO.

The preponderance of the evidence is against the claim for an 
earlier effective date for increased ratings for right and 
left ankle disorders.  Thus, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

An increased rating for residuals of stress fracture of the 
right fibula is denied.

An increased rating for residuals of stress fracture of the 
left fibula is denied.

An earlier effective date for increased ratings for residuals 
of stress fractures of the right and left fibulas is denied


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

